Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaeli et al. (U.S. Pub. 2019/0066151 A1).
	With respect to claim 1, Michaeli et al. discloses a recommendation method, comprising: 
generating a feature sequence based on to-be-predicted data of a user for a target object and according to a preset encoding rule, wherein the feature sequence comprises values of N features, and wherein N is an integer (i.e., “The technical solution proposed herein automatically analyzes the data to select a small sequential set of recommendations (e.g., 1-5, or 2, or 3 or other numbers) which are presented within a UI optionally using natural language, which is easy to understand. For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V_i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2 . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation. Before removing redundant symmetries, there are 2̂(2N+V_1×V2× . . . ×V_k) possible feature combinations, which rapidly increases to a very large number, which make it difficult to identify the best combination(s) in a reasonable amount of time using reasonably available computational resources.”(0007)); 
obtaining probability distribution information corresponding to each of the N features in the feature sequence (i.e., “The technical solution proposed herein automatically analyzes the data to select a small sequential set of recommendations (e.g., 1-5, or 2, or 3 or other numbers) which are presented within a UI optionally using natural language, which is easy to understand. For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V_i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2 . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation. Before removing redundant symmetries, there are 2̂(2N+V_1×V2× . . . ×V_k) possible feature combinations, which rapidly increases to a very large number, which make it difficult to identify the best combination(s) in a reasonable amount of time using reasonably available computational resources.”(0007) or “the predicted performance outcome is computed according to an analysis of the probability of the respective target entity defined by the set of at least one decision rule performing an action associated by the content variation of the set of the at least one decision rule”(0013)); and 
obtaining a feature vector corresponding to each of the N features based on the probability distribution information corresponding to each of the N features (i.e., “The technical solution proposed herein automatically analyzes the data to select a small sequential set of recommendations (e.g., 1-5, or 2, or 3 or other numbers) which are presented within a UI optionally using natural language, which is easy to understand. For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V_i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2 . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation. Before removing redundant symmetries, there are 2̂(2N+V_1×V2× . . . ×V_k) possible feature combinations, which rapidly increases to a very large number, which make it difficult to identify the best combination(s) in a reasonable amount of time using reasonably available computational resources.”(0007)); 
obtaining a predicted score of the user for the target object based on the values of the N features and the feature vector corresponding to each of the N features (i.e., “includes additional instructions for ranking the at least one sequential adjustment according to the quality assessment score computed for each sequential adjustment, selecting the highest ranked subset of ranked sequential adjustments according to a requirement, and presenting within the UI of the client terminal, the highest ranked subset of ranked sequential adjustments”(0052) and “the term quality assessment score refers to the ability to compare the generated recommendations to one another, even when recommendations are associated with different levels. For example, the increase in probability of the action being performed when the recommendation is implemented in comparison to a baseline of an original decision rule (that defines designation of content variations to clusters of target entities compliant with target entity feature(s)), a random distribution, and/or compared to the recommendation having one less target entity feature”(0092)); and
recommending the target object to the user when the predicted score is greater than or equal to a preset threshold (i.e., “ the highest ranked set of recommendations are presented, for example, a predefined number of recommendations having the highest calculated uplift values and/or the highest probability of positive uplift, and/or the recommendations having calculated values above a predefined threshold and/or probability of positive uplift value above a predefined threshold.”(0219)).  
With respect to claim 2, Michaeli et al. discloses wherein probability distribution information corresponding to a first feature comprises probability distribution information that R elements obey, wherein the first feature is any feature in the feature sequence, wherein R is an integer, wherein the recommendation method further comprises calculating a feature vector corresponding to the first feature based on the probability distribution information that the R elements obey (i.e., “The technical solution proposed herein automatically analyzes the data to select a small sequential set of recommendations (e.g., 1-5, or 2, or 3 or other numbers) which are presented within a UI optionally using natural language, which is easy to understand. For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V_i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2 . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation. Before removing redundant symmetries, there are 2̂(2N+V_1×V2× . . . ×V_k) possible feature combinations, which rapidly increases to a very large number, which make it difficult to identify the best combination(s) in a reasonable amount of time using reasonably available computational resources.”(0007));.  
With respect to claim 5, Michaeli et al. discloses the recommendation method of claim 2, further comprising: calculating a value corresponding to each of the R elements based on the probability distribution information that the R elements obey and according to a preset policy; and obtaining the feature vector corresponding to the first feature based on the values corresponding to the R elements, wherein the feature vector corresponding to the first feature is R-dimensional, and wherein values in R dimensions are in a one-to-one correspondence with the values corresponding to the R elements (i.e., “ one or more sequential recommendations are calculated for each recommendation according to the analysis of the performance outcome data. Each sequential recommendation defines a sequential recommended content variation from the other content variations to assign to a sequential recommended target entity cluster of the other target entity clusters based on another one of the additional features. For example, based on an example in which the recommendation includes assigning the B content variation to the cluster of target entities having the features {female, young} where female is the common feature and young is the additional feature, and assigning the A or C content variation to the other target entities having other features, the next sequential recommendation may include assigning the C content variation to another cluster of target entities having the features {female, old} where female is the common feature and old is another additional feature, and assigning target entities having the other features to the A content variation.”(0216) and abstract shows the set of define the rule).  
With respect to claim 6, Michaeli et al. discloses the recommendation method of claim 5, wherein the preset policy is a Thompson sampling policy or an upper confidence bound policy (i.e., “wherein the quality assessment score is computed by performing: computing at least one of: an uplift value, and a probability of positive uplift, for each of the at least one sequential adjustment, wherein the at least one of uplift value and probability of positive uplift are computed based on the probability of the respective target entities of the at least one sequential adjustment performing the action associated with the content variation of the at least one sequential adjustment relative to a certain target entity of the respective cluster of target entities defined by the at least one alternative decision rule performing the action associated with the content variation of the at least one alternative decision rule, and further comprising presenting within the UI of the client terminal, the computed at least one of: uplift value, and probability of positive uplift, associated with the at least one sequential adjustment.”(0038)).  
With respect to claim 7, Michaeli et al. discloses further comprising: obtaining a contribution of interaction between a second feature and a third feature based on values of the second feature and the third feature, a feature vector corresponding to the second feature, and a feature vector corresponding to the third feature, wherein the second feature and the third feature are any two of the N features in the feature sequence (i.e., “analyzing real time performance data collected for evaluating two or more content variations (e.g., variations of a user interface) to determine which content variation results in a higher probability of a target entity performing an action, where the target entity is defined according to one or more target entity features”(0006) or “wherein the quality assessment score is computed by performing: computing at least one of: an uplift value, and a probability of positive uplift, for each of the at least one sequential adjustment, wherein the at least one of uplift value and probability of positive uplift are computed based on the probability of the respective target entities of the at least one sequential adjustment performing the action associated with the content variation of the at least one sequential adjustment relative to a certain target entity of the respective cluster of target entities defined by the at least one alternative decision rule performing the action associated with the content variation of the at least one alternative decision rule, and further comprising presenting within the UI of the client terminal, the computed at least one of: uplift value, and probability of positive uplift, associated with the at least one sequential adjustment”(0038)); obtaining a contribution of second-order feature interaction based on the contribution of the interaction between the second feature and the third feature “wherein the quality assessment score is computed by performing: computing at least one of: an uplift value, and a probability of positive uplift, for each of the at least one sequential adjustment, wherein the at least one of uplift value and probability of positive uplift are computed based on the probability of the respective target entities of the at least one sequential adjustment performing the action associated with the content variation of the at least one sequential adjustment relative to a certain target entity of the respective cluster of target entities defined by the at least one alternative decision rule performing the action associated with the content variation of the at least one alternative decision rule, and further comprising presenting within the UI of the client terminal, the computed at least one of: uplift value, and probability of positive uplift, associated with the at least one sequential adjustment”(0038)); and obtaining the predicted score of the user for the target object based on at least the contribution of the second-order feature interaction (i.e., “ranking the at least one sequential adjustment according to the quality assessment score computed for each sequential adjustment, selecting the highest ranked subset of ranked sequential adjustments according to a requirement, and presenting within the UI of the client terminal, the highest ranked subset of ranked sequential adjustments.”(0052)).  
With respect to claim 8, Michaeli et al. discloses the recommendation method of claim 7, wherein each of the N features in the feature sequence corresponds to one feature vector, wherein the recommendation method further comprises: obtaining a first value based on an inner product of the feature vector corresponding to the second feature and the feature vector corresponding to the third feature (i.e., “For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2× . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation”(0104)); and obtaining the contribution of the interaction between the second feature and the third feature based on the first value and a product of the values of the second feature and the third feature (i.e., “For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2× . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation” (0104) ).  
With respect to claim 9, Michaeli et al. discloses the recommendation method of claim 7, wherein each of the N features in the feature sequence corresponds to M feature vectors, wherein the feature sequence comprises M fields, wherein M feature vectors corresponding to a first feature are M field-aware feature vectors respectively constituted by the first feature and the M fields, wherein the first feature is any feature in the feature sequence (i.e., “For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2× . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation” (0104)), wherein the recommendation method further comprises: obtaining a second value based on an inner product of a first feature vector corresponding to the second feature and a second feature vector corresponding to the third feature, wherein the first feature vector is a field-aware feature vector constituted by the second feature and a field to which the third feature belongs, and wherein the second feature vector is a field-aware feature vector constituted by the third feature and a field to which the second feature belongs ((i.e., “For example, for N content variations (e.g., user interface variations), and K categorical features of target entities, where each i-th categorical feature includes V i different possible values, the number of possible content variations to provide to all target entities is denoted as 2̂N. The number of possible feature combinations based on target entity feature vectors is denoted as FV=V_1×V_2× . . . ×V_k, where 2̂(FN) ways to select which cluster of target entities to assign to a first content variation, and the rest of the target entities are assigned to a second content variation” (0104))); and obtaining the contribution of the interaction between the second feature and the third feature based on the second value and a product of the values of the second feature and the third feature ((i.e., “Action denotes the KPI gain from the target entity of the respective cluster of target entities complying with the at least one common target entity feature performing the action associated with the assigned content variation”(0195-0199).  
With respect to claim 10, Michaeli et al. discloses the recommendation method of claim 7, further comprising: obtaining a contribution of a first-order feature based on the values of the N features and a weight value corresponding to each of the N features (i.e., “at least one sequential adjustments, an associated quality assessment score, wherein the quality assessment score provides a basis of comparison between sequential adjustments of different levels”(0037) or 0038);  obtaining a contribution of higher-order feature interaction based on the values of the N features, wherein the feature vector corresponds to each of the N features and a weight matrix of a neural network (i.e., “includes additional instructions for ranking the at least one sequential adjustment according to the quality assessment score computed for each sequential adjustment, selecting the highest ranked subset of ranked sequential adjustments according to a requirement, and presenting within the UI of the client terminal, the highest ranked subset of ranked sequential adjustments”(0052)); and performing weighted summation on a reference contribution, the contribution of the first- order feature, the contribution of the second-order feature interaction, and the contribution of the higher-order feature interaction to obtain the predicted score of the user for the target object (i.e., “Action denotes the KPI gain from the target entity of the respective cluster of target entities complying with the at least one common target entity feature performing the action associated with the assigned content variation”(0195-0199).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C 103(a) as being unpatentable over Michaeli et al. (U.S. Pub. 2019/0066151 A1) in view of Oppenheim et al. (U.S. Pub. 2019/0130999 A1)
With respect to claim 3, Michaeli et al. disclose all limitations recited in claim 2 except for wherein probability distribution information that a first element obeys comprises a mean and a standard deviation of a Gaussian distribution when the first element obeys the Gaussian distribution, wherein the first element is any element in the R elements.  However, Oppenheim et al. discloses wherein probability distribution information that a first element obeys comprises a mean and a standard deviation of a Gaussian distribution when the first element obeys the Gaussian distribution, wherein the first element is any element in the R elements.  (i.e., “Probabilistic similarity between organisms in the latent (topic) space may be defined using a suitable relatedness metric such as distance metric or a measure of divergence. In one embodiment, the relatedness metric is Jensen-Shannon divergence. It may be implicitly assumed that each sequence is a probability distribution over topics. Thus, for N sequences of observed organisms sequenced using system 3 of FIG. 1A, there are N different probability distribution” (0073) and “Interpolation models, such as Gaussian Processes, may be used to determine whether an organism possesses features of interest and the probability of their occurrence” (0075)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oppenheim et al.’s feature to have different way to probability process such as Gaussian process providing a significant improvement in speed and accuracy of selection of feature  from among the broad range of collection for the stated purpose has been well known in the art as evidenced by teaching of Oppenheim et al. (0075)
	
With respect to claim 4, Oppenheim et al. disclose wherein probability distribution information that a second element obeys comprises a maximum value and a minimum value when the second element obeys uniform distribution, wherein the second element is any element in the R elements (i.e., “ a subsequence that is 6 nucleotides in length may be referred to as a 6-mer and a subsequence that is 20 nucleotides in length may be referred to as a 20-mer. k-mer size is chosen to i) maximize the ability to predict/make recommendations when identifying target candidates, while ii) minimizing computational load as the number of nucleotide k-mers scales as 4.sup.k. In practice, the smallest k-mer size that accurately represents phylogeny in the training data is chosen”(0040)) (same motivate as claim above).  
With respect to claims 11-20, the claims 11-20 are rejected as set of claims 1-10 above since the claims 11-20 are similar with set of the claims 1-10 but different form.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite recommendation method and apparatus.  Thus the claims are directed to a statutory category, because a series of method and apparatus for recommendation (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite generating a feature sequence for a target object and according a preset encoding rule, obtaining probability distribution information, obtaining a feature vector and obtaining a predicted score of the user for the target object and recommending the target object to the user.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to recommend.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions method and apparatus for recommendation. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and apparatus for recommendation.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.  Further, the depend claims still fall in one of abstract ideas, “Mental Process”.  Therefore, the claims 1-20 are rejected under 35 U.S.C. 101.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Gerace et al. discloses Computer Program Apparatus for Determining behavioral profile of a computer user, U.S. Patent No. 5,991,735.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        June 3, 2022